Dear Representative Jetson:
We are in receipt of your request for an Attorney General's opinion regarding the election of school board members in East Baton Rouge Parish, which was recently reapportioned and precleared by the Justice Department in March of 1994. Specifically, you have asked the following question:
       If a person did not live in the old or new district but wanted to move into the new district and run there, would he be precluded from qualifying on July 23, 1994, since the law requires a candidate to be domiciled in the district where he will run for one year prior to qualifying?
As we have previously opined in Attorney General Opinions, Numbers 92-490, 82-1051 and 79-924, generally, our opinion is as follows:
       An elector may qualify as a candidate from any district created in whole or in part from a district existing prior to reapportionment if he was domiciled in that prior district for the time limit provided by law preceding his qualification, provided he becomes domiciled in the district he is elected to represent prior to being sworn into office.
Therefore, in response to your specific question, an elector would be precluded from qualifying for office in a new reapportioned district, if the new district was not created in whole or in part from the old district where the elector is domiciled. The elector would have to move into the new district and reside there for the time limit provided for by law before qualifying for office.
We hope this opinion addresses your concerns; however, if we can be of additional assistance, please do not hesitate to contact our office.
Yours very truly,
                                    RICHARD P. IEYOUB ATTORNEY GENERAL
                                    _________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL:pb/0282s
Hon. Raymond A. Jetson State Representative P.O. Box 44486 Baton Rouge, LA 70804-4486
DATE RECEIVED: 6/27/94
DATE RELEASED:
ANGIE ROGERS LAPLACE ASSISTANT ATTORNEY GENERAL